Opinion issued June 14,
2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00999-CV
———————————
S.H.R.,
Appellant
V.
Department of Family and
Protective Services, Appellee

 

 
On Appeal from the 314th District
Court
Harris County, Texas

Trial Court Case No. 200903028J
 

 
SUPPLEMENTAL OPINION ON REHEARING
          DFPS filed a motion for rehearing in
which it contends that this Court should not have reversed the portion of the final
order of termination affecting the appointment of DFPS as sole managing
conservator of the children.  DFPS
requested conservatorship pursuant to Family Code section 153.131, and the
trial court made the specific findings in its final order.  Tex.
Fam. Code Ann. § 153.131
(West 2008); see also In re J.A.J., 243 S.W.3d 611, 615 (Tex.
2007).  Appellant concedes on rehearing
that he did not independently challenge the portion of the order concerning
conservatorship, and appellant does not oppose the motion for rehearing.  See
In re J.A.J., 243
S.W.3d at 616–17.
          Accordingly, we grant the
motion, rehear the case, set aside our April 20, 2012 judgment, and render
judgment reversing the portion of the trial court’s final order of termination
affecting appellant’s parental rights and remanding the case to the trial court
for further proceedings. 
If a new trial is held, the Court instructs the trial court to commence
trial no later than 180 days after the mandate is issued.  See
Tex. R. App. P. 28.4(c).  As this is an unopposed motion for rehearing,
we instruct the Clerk to issue the mandate with our new judgment.  See Tex. R. App. P. 18.6. 
Our opinions issued on April 20, 2012 remain unchanged.
 
PER CURIAM
Panel consists of Justices Jennings, Sharp,
and Brown.